DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-7, 12-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1, 4, 8, 10, 14, 15, and 20 are objected to because of the following informalities:  
Claim 1, line 13: Examiner suspects that “or” should be changed to “and” so that the limitation reads “a slip angle difference value between a front wheel [[or]] and a rear wheel”;
Claims 4, line 5: Examiner suspects that “and” is missing before the last limitation;
Claim 4, line 9: the word “load” is misspelled as “lad”;
Claim 8, line 5: Examiner suggests changing “control not to apply driving force” to “control to not apply driving force”;
Claim 10, last line: Examiner suggests adding the word “torque” to the end of the claim so that the limitation reads “a reduced amount of the front wheel torque”;
Claim 14, line 2: Examiner suggests inserting “a” before “second error reference value”;
Claim 14, line 5: Examiner suggests changing “control not to apply driving force” to “control to not apply driving force”;
Claim 15, lines 5 and 7: Examiner suggests replacing “brake” with “braking”; and
Claim 20, line 8 and line 9: Examiner suggests changing “control not to apply driving force” to “control to not apply driving force” in both lines.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1).
Regarding claim 1, Tronnberg teaches an electronic stability control method for a vehicle, the method comprising: 
collecting information for determining a vehicle state value while the vehicle travels (Fig. 2, step 214: Inputs, described in [0022]), by a controller of the vehicle (controller 60); 
determining the vehicle state value indicating a driving state of the vehicle from the collected information, by the controller (Fig. 2, step 226: Calculate Yaw Rate Error); 
comparing the determined vehicle state value with a first reference value, by the controller (Fig. 2, step 230: Yaw Rate Error > [Symbol font/0x77]A?); and 
when the vehicle state value is greater than the first reference value (Fig. 2: “Yes” from step 230), controlling an operation of a driving device for generating driving force for driving the vehicle and adjusting driving force for preventing understeer or oversteer of the vehicle, by the controller (Fig. 2, step 234: Reduce Drive Torque, further described in [0027]),
wherein the vehicle state value is a yaw rate error or is a slip angle difference value between a front wheel or a rear wheel (Fig. 2, step 226: Calculate Yaw Rate Error); and 
[…].  
Tronnberg does not teach that “the first reference value is a first error reference value determined by a current vehicle speed by the controller”. However, Matsumoto teaches adjusting a yaw rate deviation threshold based on vehicle speed ([0068]: “a yaw-rate-0 threshold value ϵth has to be varied relative to a host vehicle's speed V. For instance, … from 0 to a predetermined low speed value VS1', yaw-rate-deviation threshold value ϵth is fixed to a predetermined relatively high threshold value ϵthH. … from the predetermined low speed value VS1' to a predetermined high speed value VS2' (higher than VS1'), threshold value ϵth gradually reduces to a predetermined relatively low threshold value ϵthL, as the host vehicle's speed V increases. …above predetermined high speed value VS2', threshold value ϵth is fixed to predetermined relatively low threshold value ϵthL.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg such that the reference value is determined by a current vehicle speed as taught by Matsumoto because smaller deviations are more likely to cause the vehicle to become unstable at higher speeds compared to lower speeds.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1) and Miller et al. (US 2009/0198413 A1).
Regarding claim 2, modified Tronnberg teaches the method of claim 1, but Tronnberg, as modified does not teach that the controller performs each operation of the collecting, the determining, the comparing, and the controlling for electronic stability control for the vehicle “according to a signal of an input unit when a driver turns on an electronic stability control function through the input unit”. However, Miller teaches an input unit which allows a driver to turn on an ESC function ([0041]: “ESC control switch 56…allows the driver the ability to enable/disable the one or more ESC operations in the event the one or more ESC operations are not needed”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg by providing an ESC control switch as taught by Miller in order to avoid unnecessary computations and unwanted control (Tronnberg [0041]). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1) and Berels (US 2018/0345924 A1).
Regarding claim 3, modified Tronnberg teaches the method of claim 1, but Tronnberg, as modified does not teach that the controller “compares the current vehicle speed with a preset reference vehicle speed, and performs subsequent operations including the determining the vehicle state value when determining that the current vehicle speed is greater than the reference vehicle speed”. However, Berels teaches disabling traction control when it is determined that the vehicle is likely stuck . Berels determines a stuck condition by monitoring vehicle speed and re-enables traction control when the speed of the vehicle is greater than a threshold ([0022]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg by performing the stability control operations when the speed of the vehicle is greater than a threshold as taught by Berels in order to automatically activate the control when the vehicle is moving (i.e. not stuck) (Berels [0022])

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1) and Kodama (US 4896738).
Regarding claim 4, modified Tronnberg teaches the method of claim 1, and Tronnberg also teaches that the vehicle state value is a yaw rate error (Fig. 2, step 226: Calculate Yaw Rate Error);  
wherein, when the vehicle is a vehicle including one driving device installed therein for applying driving force to the front wheel or the rear wheel ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes reducing driving force generated by the driving device based on the yaw rate error by the controller (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels); 
wherein, when the vehicle is a 4-wheel drive vehicle having a front wheel driving device ([0014]: a conventional internal combustion engine 20 and transmission 22 are employed to drive the set of front wheels 16 on a full time basis) and a rear wheel driving device ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes performing distribution of driving force distributed to the front wheel and the rear wheel  […] by the controller (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels).
Tronnberg, as modified, does not teach that distributing driving force is done “according to a ratio of normal lad of the front wheel and normal load of the rear wheel”. However, Kodama teaches a power transmitting system for a four-wheel drive vehicle in which driving torque is distributed according to a ratio of front axle load to rear axle load (col. 4, ln. 35 – col. 5, ln. 15: at least “TF/TR = Wf/Wr”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg by distributing torque according to a ratio of normal load of the front wheel and normal load of the rear wheel as taught by Kodama in order to obtain maximum driving power (Kodama col. 3, lns. 36-37).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1), Kodama (US 4896738), and Yasutake et al. (US 2007/0162203 A1).
Regarding claim 5, modified Tronnberg teaches the method of claim 4, and Tronnberg also teaches that, when the vehicle is a vehicle including one driving device installed therein ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes reducing driving force of the driving device […], by the controller (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels).  
Tronnberg, as modified, does not teach that driving force is reduced “in proportion to an amount by which the yaw rate error is greater than the first error reference value”. However, Yasutake teaches a motion control system for a vehicle in which an understeer suppression control amount is dependent on the difference between the yaw rate difference ([Symbol font/0x44][Symbol font/0x77]) and the intervention threshold value ([0073]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to modify the driving force in proportion to an amount by which the yaw rate error is greater than the first error reference value as taught by Yasutake because the more the yaw rate error exceeds the threshold, the more intervention is needed for correction.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1), Kodama (US 4896738), and Fujita (US 2007/0088484 A1).
Regarding claim 8, modified Tronnberg teaches the method of claim 4, and Tronnberg, as modified, also teaches: 
comparing the yaw rate error with a […] error reference value (Fig. 2, step 230: Yaw Rate Error > [Symbol font/0x77]A?) determined from the current vehicle speed (Matsumoto [0068], see rejection of claim 1), by the controller (Tronnberg controller 60); and 
when the yaw rate error is equal to or greater than the […] error reference value (Fig. 2: “Yes” from step 230), performing control [reduce] driving force to all vehicle wheels of the vehicle, by the controller (Fig. 2, step 234: Reduce Drive Torque, further described in [0027]).  
Tronnberg, as modified, does not teach that the yaw rate error is compared to a “second” reference value. However, Fujita teaches comparing a vehicle state value to multiple thresholds (Fig. 2, steps S90, S110, S150, S170, S190) to determine successively higher degrees of instability indicating the need for additional control ([0038], [0040], [0044], [0046], [0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to compare the vehicle state value to a second reference value as taught by Fujita in order to determine if additional intervention is needed (Fujita [0038], [0040], [0044], [0046], [0048]).
Furthermore, as explained in the rejection of claim 1, Matsumoto teaches adjusting a yaw rate deviation threshold based on vehicle speed ([0068]: “a yaw-rate-0 threshold value ϵth has to be varied relative to a host vehicle's speed V. For instance, … from 0 to a predetermined low speed value VS1', yaw-rate-deviation threshold value ϵth is fixed to a predetermined relatively high threshold value ϵthH. … from the predetermined low speed value VS1' to a predetermined high speed value VS2' (higher than VS1'), threshold value ϵth gradually reduces to a predetermined relatively low threshold value ϵthL, as the host vehicle's speed V increases. …above predetermined high speed value VS2', threshold value ϵth is fixed to predetermined relatively low threshold value ϵthL.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Tronnberg such that the second reference value is determined by a current vehicle speed as taught by Matsumoto because smaller deviations are more likely to cause the vehicle to become unstable at higher speeds compared to lower speeds.
Finally Tronnberg does teach reducing drive force to the rear wheels but Tronnberg is silent regarding how much the drive force is reduced and thus does not teach not applying any driving force to the rear wheels. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to remove all drive force from the rear wheels (i.e. not applying drive force), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1) and Shirato (JP 2006-327367 A).
Regarding claim 9, modified Tronnberg teaches the method of claim 1, but Tronnberg, as modified, does not teach that  the vehicle state value is “a slip angle difference value between the front wheel and the rear wheel” or “wherein the controller determines a front wheel slip angle and a rear wheel slip angle from the information collected from the vehicle and then determines a value obtained by subtracting an absolute value of the rear wheel slip angle from an absolute value of the front wheel slip angle, as the slip angle difference value”. 
However, Shirato teaches determining understeer or oversteer by determining “the difference between the absolute values of the front slip angle and the rear slip angle…understeer occurs when the side slip of the front wheel is greater than that of the rear wheel, and oversteer when the side slip of the rear wheel is greater than the side slip of the front wheel” (page 6, paragraph pertaining to Fig. 5; top of page 7: [Symbol font/0x44][Symbol font/0x62] = |[Symbol font/0x62]f| - |[Symbol font/0x62]r|). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg by determining understeer or oversteer based on slip angle difference as taught by Tronnberg, instead of or in addition to yaw rate error, because the known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results, i.e. an indication of whether the front wheels were slipping more than the rear wheels (understeer) or vice versa (oversteer) (Shirato page 6, paragraph pertaining to Fig. 5).
Regarding claim 16, modified Tronnberg teaches the method of claim 9, but Tronnberg, as modified, does not explicitly teach: 
when the slip angle difference value is equal to or less than a first error reference value, comparing a slip angle difference value obtained by subtracting an absolute value of a front wheel slip angle from an absolute value of a rear wheel slip angle with the first error reference value, by the controller; and 
when the slip angle difference value obtained by subtracting the absolute value of the front wheel slip angle from the absolute value of the rear wheel slip angle is greater than the first error reference value, controlling an operation of a driving device for generating driving force for driving the vehicle and adjusting driving force for preventing oversteer of the vehicle, by the controller.  
However, Tronnberg, as modified, teaches that a slip angle difference value obtained by subtracting the rear wheel slip angle from the front wheel slip angle may indicate oversteering if it is negative (i.e. <0) (Shirato page 6, paragraph pertaining to Fig. 5; top of page 7: [Symbol font/0x44][Symbol font/0x62] = |[Symbol font/0x62]f| - |[Symbol font/0x62]r|; see rejection of claim 9). It would be an obvious matter of mathematical manipulation to make the same determination (oversteering) by reversing the terms (|[Symbol font/0x62]r| - |[Symbol font/0x62]f| instead of |[Symbol font/0x62]f| - |[Symbol font/0x62]r|) and determining if the result is positive (instead of negative) (since reversing the terms only changes the sign of the result). Such a mathematical manipulation would be well within the level of ordinary skill in the art and would yield predictable results, i.e. a determination of whether the rear wheel slip angle is greater than front wheel slip angle thereby indicating oversteering.

Claim(s) 10, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1), Shirato (JP 2006-327367 A), and Fujita (US 2007/0088484 A1).
Regarding claim 10, modified Tronnberg teaches the method of claim 9, and Tronnberg, as modified, also teaches that, when the slip angle difference value is greater than a first error reference value (Tronnberg [0024] determines that the vehicle is understeered by comparing yaw rate error with a threshold; this has been modified to use slip angle difference as taught by Shirato (page 6, paragraph pertaining to Fig. 5) instead of or in addition to yaw rate error in the rejection of claim 9), if the vehicle is a vehicle including one driving device installed therein for applying driving force to the front wheel or the rear wheel ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes reducing driving force generated by the driving device based on the slip angle difference value, by the controller (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels); and 
wherein, when the vehicle is a 4-wheel drive vehicle having a front wheel driving device ([0014]: a conventional internal combustion engine 20 and transmission 22 are employed to drive the set of front wheels 16 on a full time basis) and a rear wheel driving device ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), […]. 
Tronnberg, as modified, does not teach that when the vehicle is a 4-wheel drive vehicle, the adjusting the driving force includes “reducing front wheel torque and performing additional distribution on rear wheel torque by a reduced amount of the front wheel”. However, Fujita teaches shifting drive force to the rear wheels in an understeered condition (Fig. 2, step 150-160 further described in [0044-45]) wherein the total driving force is maintained ([0009]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to reduce front wheel torque and perform additional distribution on rear wheel torque by a reduced amount of the front wheel as taught by Fujita in order to suppress the understeer condition without interfering with the driver’s operational intention (Fujita [0009]).
Regarding claim 14, modified Tronnberg teaches the method of claim 10, and Tronnberg, as modified, also teaches: 
comparing the slip angle difference value with […] error reference value (Tronnberg [0024] determines that the vehicle is understeered by comparing yaw rate error with a threshold and Shirato page 6, paragraph pertaining to Fig. 5 teaches determining that the vehicle is understeered when the slip angle difference (top of page 7: [Symbol font/0x44][Symbol font/0x62] = |[Symbol font/0x62]f| - |[Symbol font/0x62]r|) is positive (>0); see rejection of claim 9) determined from the current vehicle speed (Matsumoto [0068], see rejection of claim 1), by the controller (Tronnberg controller 60); and 
when the slip angle difference value is equal to or greater than the […] error reference value (Tronnberg [0024] determines that the vehicle is understeered by comparing yaw rate error with a threshold; this has been modified to use slip angle difference as taught by Shirato (page 6, paragraph pertaining to Fig. 5) instead of or in addition to yaw rate error in the rejection of claim 9), performing control [to reduce] driving force to a driving wheel by the controller (Tronnberg Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels) if the vehicle is a vehicle including one driving device installed therein ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), […].
Tronnberg, as modified, does not teach that the slip angle difference is compared to a “second” error reference value. However, Fujita teaches comparing a vehicle state value to multiple thresholds (Fig. 2, steps S90, S110, S150, S170, S190) to determine successively higher degrees of instability indicating the need for additional control ([0038], [0040], [0044], [0046], [0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to compare the vehicle state value to a second reference value as taught by Fujita in order to determine if additional intervention is needed (Fujita [0038], [0040], [0044], [0046], [0048]). 
Tronnberg, as modified, does not teach not applying drive force to the front wheels if the vehicle is a four-wheel drive vehicle. However, Fujita also teaches shifting driving force distribution rearward if the vehicle is understeered (Fig. 2, steps 150-160 further described in [0044-45]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to reduce front wheel torque as taught by Fujita in order to suppress the understeer condition (Fujita [0009]).
Tronnberg teaches reducing drive force to the rear wheels and Tronnberg, as modified by Fujita, teaches reducing drive force to the front wheels, but Tronnberg is silent regarding how much the drive force is reduced and thus does not teach not applying any driving force to the rear wheels or not applying any driving force to the front wheels. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to remove all drive force from the rear wheels or the front wheels (i.e. not applying drive force), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 17, modified Tronnberg teaches the method of claim 16, and Tronnberg, as modified, also teaches that the adjusting the driving force for preventing oversteer (Tronnberg [0024] determines that the vehicle is oversteered) of the vehicle includes: 
performing control for reducing driving force generated by the driving device (Tronnberg Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels) based on the slip angle difference value obtained by subtracting the absolute value of the front wheel slip angle from the absolute value of the rear wheel slip angle (Shirato page 6, paragraph pertaining to Fig. 5 teaches determining that the vehicle is oversteered when the slip angle difference (top of page 7: [Symbol font/0x44][Symbol font/0x62] = |[Symbol font/0x62]f| - |[Symbol font/0x62]r|) is negative (<0); see rejection of claim 9; this was mathematically manipulated to the equivalent determination of |[Symbol font/0x62]r| - |[Symbol font/0x62]f| > 0 in the rejection of claim 16) by the controller (controller 60) in the adjusting the driving force when the vehicle is a vehicle including one driving device installed therein for applying driving force to the front wheel or the rear wheel (Tronnberg [0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14); and 
reducing rear wheel torque […], by the controller in the adjusting the driving force (Tronnberg Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels), when the vehicle is a 4-wheel drive vehicle including a front wheel driving device (Tronnberg [0014]: a conventional internal combustion engine 20 and transmission 22 are employed to drive the set of front wheels 16 on a full time basis) and a rear wheel driving device (Tronnberg [0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14).
Tronnberg, as modified, does not teach “performing additional distribution on front wheel torque by a reduced amount of rear wheel torque”. However, Fujita teaches shifting drive force to the front wheels in an oversteered condition (Fig. 2, step 70-80 further described in [0036-37]) wherein the total driving force is maintained ([0009]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to reduce rear wheel torque and perform additional distribution on front wheel torque by a reduced amount of the rear wheel torque as taught by Fujita in order to suppress the oversteer condition without interfering with the driver’s operational intention (Fujita [0009]).  
Regarding claim 20, modified Tronnberg teaches the method of claim 16, and Tronnberg, as modified, also teaches: 
comparing the slip angle difference value obtained by subtracting the absolute value of the front wheel slip angle from the absolute value of the rear wheel slip angle with a […] error reference value by the controller (As explained in the rejection of claim 16, Tronnberg, as modified, teaches that a slip angle difference value obtained by subtracting the rear wheel slip angle from the front wheel slip angle may indicate oversteering if it is negative (i.e. <0) (Shirato page 6, paragraph pertaining to Fig. 5; top of page 7: [Symbol font/0x44][Symbol font/0x62] = |[Symbol font/0x62]f| - |[Symbol font/0x62]r|; see rejection of claim 9). It would be an obvious matter of mathematical manipulation to make the same oversteering determination by reversing the terms (|[Symbol font/0x62]r| - |[Symbol font/0x62]f| instead of |[Symbol font/0x62]f| - |[Symbol font/0x62]r|) and determining if the result is positive (instead of negative) since reversing the terms only changes the sign of the result); and 
when the slip angle difference value obtained by subtracting the absolute value of the front wheel slip angle from the absolute value of the rear wheel slip angle is equal to or greater than the […] error reference value, if the vehicle is a vehicle including one driving device installed therein (Tronnberg [0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), performing control [to reduce] driving force to a driving wheel and performing control [to reduce] driving force to the rear wheel when the vehicle is a 4-wheel drive vehicle (Tronnberg [0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14 and a conventional internal combustion engine 20 and transmission 22 are employed to drive the set of front wheels 16 on a full time basis), by the controller (Tronnberg Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels).
Tronnberg, as modified, does not teach that the slip angle difference is compared to a “second” error reference value. However, Fujita teaches comparing a vehicle state value to multiple thresholds (Fig. 2, steps S90, S110, S150, S170, S190) to determine successively higher degrees of instability indicating the need for additional control ([0038], [0040], [0044], [0046], [0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to compare the vehicle state value to a second reference value as taught by Fujita in order to determine if additional intervention is needed (Fujita [0038], [0040], [0044], [0046], [0048]). 
Finally Tronnberg does teach reducing drive force to the rear wheels but Tronnberg is silent regarding how much the drive force is reduced and thus does not teach not applying any driving force to the rear wheels. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to remove all drive force from the rear wheels (i.e. not applying drive force), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1), Shirato (JP 2006-327367 A), Fujita (US 2007/0088484 A1), and Yasutake et al. (US 2007/0162203 A1).
Regarding claim 11, modified Tronnberg teaches the method of claim 10, and Tronnberg also teaches that, when the vehicle is a vehicle including one driving device installed therein ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes reducing driving force of the driving device[…], by the controller (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels).  
Tronnberg, as modified, does not teach that driving force is reduced “in proportion to an amount by which the slip angle difference value is greater than the first error reference value”. However, Yasutake teaches a motion control system for a vehicle in which an understeer suppression control amount is dependent on the difference between the vehicle state value and its intervention threshold value ([0073]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to modify the driving force in proportion to an amount by which the vehicle state value is greater than its intervention threshold value as taught by Yasutake because the more the vehicle state value exceeds the threshold, the more intervention is needed for correction.
Regarding claim 18, modified Tronnberg teaches the method of claim 17, and Tronnberg also teaches that, when the vehicle is a vehicle including one driving device installed therein ([0014]: drive module 12 is employed to selectively drive the rear vehicle wheels 14), the adjusting the driving force includes reducing driving force of the driving device […] (Fig. 2, step 234 described in [0027]: controller 60 can control signals to the drive module 12 to reduce the torque applied to the rear wheels).
Tronnberg, as modified, does not teach that driving force is reduced “in proportion to an amount by which the slip angle difference value obtained by subtracting the absolute value of the front wheel slip angle from the absolute value of the rear wheel slip angle is greater than the first error reference value”. However, Yasutake teaches a motion control system for a vehicle in which an understeer suppression control amount is dependent on the difference between the vehicle state value and its intervention threshold value ([0073]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to modify the driving force in proportion to an amount by which the vehicle state value is greater than its intervention threshold value as taught by Yasutake because the more the vehicle state value exceeds the threshold, the more intervention is needed for correction. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnberg et al. (US 2016/0272067 A1) in view of Matsumoto et al. (US 2004/0158377 A1), Shirato (JP 2006-327367 A), Fujita (US 2007/0088484 A1), and Matsuno (US 2005/0103551 A1).
Regarding claim 15, modified Tronnberg teaches the method of claim 14, and Tronnberg, as modified, also teaches: 
comparing the slip angle difference value with a […] error reference value (Tronnberg [0024] determines that the vehicle is understeered by comparing yaw rate error with a threshold; this has been modified to use slip angle difference as taught by Shirato (page 6, paragraph pertaining to Fig. 5) instead of or in addition to yaw rate error in the rejection of claim 9) determined from a current vehicle speed (Matsumoto [0068], see rejection of claim 1), by the controller (Tronnberg controller 60).
Tronnberg, as modified, does not teach comparing the slip angle difference to a “third” reference value or that “when the slip angle difference value is greater than the third error reference value, controlling a driving device to perform regenerative brake by the controller when the vehicle is a device including one driving device installed therein, and controlling a rear wheel driving device to perform regenerative brake when the vehicle is a 4-wheel drive vehicle”. However, Fujita teaches comparing a vehicle state value to multiple thresholds (Fig. 2, steps S90, S110, S150, S170, S190) to determine successively higher degrees of instability indicating the need for additional control ([0038], [0040], [0044], [0046], [0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to compare the vehicle state value to a third reference value as taught by Fujita in order to determine if additional intervention is needed (Fujita [0038], [0040], [0044], [0046], [0048]).   
Furthermore, Fujita also teaches that if additional intervention is needed, if may be implemented via a braking force (Fig. 2, step 210 or step 220). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg to execute a braking force as a form of additional stability control as taught by Fujita in order to further stabilize the vehicle (Fujita [0016]).
In addition, Matsuno teaches utilizing regenerative braking as needed to control oversteer and understeer conditions ([0077], [0096]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tronnberg by implementing the braking required to bring about vehicle stability via regenerative braking as taught by Matsuno in order to improve efficient energy utilization (Matsuno [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662